Citation Nr: 0513774	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  98-12 316A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of T7-8 and 
the lower extremities, claimed to be the result of Department 
of Veterans Affairs (VA) medical treatment rendered in 
December 1998.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the L4 
vertebral body, claimed to be the result of VA medical 
treatment rendered in December 1998.

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for bladder neck obstruction, claimed 
to be the result of VA medical treatment rendered in May 
1996.

4.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for erectile dysfunction, claimed to be 
the result of VA medical treatment rendered in May 1996.

5.  Entitlement to compensation for hemorrhoids secondary to 
a urethral stricture.

6.  Entitlement to compensation for tinnitus secondary to 
medication taken for neck pain.

7.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or on the basis of being 
housebound, or on the basis of loss of use of a creative 
organ.

8.  Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person or by 
reason of being housebound.

9.  Entitlement to a total rating based on individual 
unemployability due to disabilities compensated under 
38 U.S.C.A. § 1151.

10.  Entitlement to an initial evaluation in excess of 20 
percent for a neck disability.

11.  Propriety of an August 1999 rating decision that revised 
a September 1998 award of a 40 percent rating for the neck 
disability.

12.  Entitlement to an initial evaluation in excess of 20 
percent for the urethral stenosis disability.

13.  Propriety of an August 1999 rating decision that reduced 
the initial 20 percent rating for the urethral stenosis to 
zero percent, effective from November 24, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service in the United 
States Navy from September 1954 to November 1957.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal of various rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The Board notes that the assignment of the 20 percent rating 
for a neck disability (effective from August 7, 1996), as 
well as the 20 percent rating for the urethral stenosis 
disability (effective from May 13, 1997), were established by 
a July 1998 rating decision.  The veteran appealed the 
original ratings.  By a September 1998 rating decision, the 
rating for the neck pain was increased to 40 percent from 
August 7, 1996, but that action was subsequently revised back 
to 20 percent by a rating action of August 1999 that found 
clear and unmistakable error in the assignment of the 40 
percent rating.  That August 1999 rating decision also 
reduced the urethral disability rating from 20 percent to a 
noncompensable level beginning November 24, 1998.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.

The Board also notes that the veteran appealed both the 
revision of the 40 percent evaluation for the neck pain 
disability to 20 percent and the reduction of the urethral 
disability rating to noncompensable.  Therefore, the issues 
on appeal are as reflected on the title pages.

In his March 2003 VA Form 9, the appellant requested a Board 
videoconference hearing.  The appellant subsequently 
submitted a written statement, in June 2003, indicating that 
he no longer wanted a Board hearing.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(d).

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended.  This amendment, however, does not apply 
to claims filed prior to the effective date.  Pub. L. No. 
104-204, § 422(a)-(c) (1996).  As the veteran's four 
38 U.S.C.A. § 1151 claims were filed no earlier than August 
1998, after the effective date of the change, the amended 
provisions must be applied.  VAOPGCPREC 40-97.

The Board also notes that the appellant's claims of 
entitlement to special monthly compensation, special monthly 
pension and to a total disability rating for compensation 
purposes based upon individual unemployability are likely to 
be affected by evidence secured in the development of other 
issues on appeal.  Therefore, consideration of those issues 
is deferred pending completion of the development delineated 
in the remand below.

The Board further notes that the RO issued a rating decision, 
in July 2004, that denied the appellant's claims of 
entitlement to service connection for breathing difficulties, 
voice problems, swallowing difficulties, sleep apnea, 
gastroesophageal reflux disease and diverticulosis.  Because 
the appellant has apparently neither initiated nor completed 
the procedural steps necessary for an appeal on any one of 
these issues, the Board has not included them in its 
consideration of the issues on appeal.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide that 
compensation under chapters 11 and 13 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).

The records relating to the veteran's VA treatment do not 
appear to be complete.  In particular, there is scant 
evidence that relates to the veteran's physical condition 
prior to the April 1996 surgery.  The Board notes that the 
veteran had undergone a carpal tunnel release surgery in 
December 1995, but none of those treatment records is in 
evidence.  In addition, the records from the imaging studies 
performed on the veteran do not appear to be complete.  For 
example, the reports from MRI testing conducted in November 
1995, September 1996, and February 1997 are not of record, 
nor is the September 1998 x-ray report cited in the August 
1999 rating decision.  Such records are deemed to be within 
the control of VA and should have been included in the 
record, as they may be determinative of the claim.  Therefore 
a remand is necessary for the purpose of obtaining such 
records.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).  The 
relevant treatment records, private and VA, should be 
obtained and associated with the claims file.

In addition, the Board notes that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  (Although not "service connected," 
the veteran's neck disability and urethral stenosis are to be 
treated as "service[]connected."  38 U.S.C.A. § 1151.  
Consequently, while 38 C.F.R. § 3.310 refers to service-
connected disability, it applies to disabilities for which 
compensation is awarded under § 1151.)  The appellant 
contends that, as a direct result of his neck and urethral 
disabilities, or due to medications he took for treatment, he 
now suffers from hemorrhoids and tinnitus.  There is no 
medical opinion of record that indicates whether the 
appellant is currently suffering from any hemorrhoid disorder 
or tinnitus that is related directly or by aggravation to the 
urethral disability or to the neck disability, or to 
treatment therefor.  In addition, consideration of the 
factors discussed in the Allen case is not reflected in the 
rating decision.  Further evidentiary development of this 
question may be required depending on the evidence obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2004) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate his claims and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  
Specific notice as to what is required to 
substantiate a claim under 38 U.S.C.A. 
§ 1151 and under 38 C.F.R. § 3.310 should 
be provided.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claims on 
appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the veteran beginning in January 1995 
should be identified and obtained.  In 
particular, all clinical records from the 
December 1995, April 1996, and May 1996 
surgeries should be associated with the 
claims file.  This should include nurses' 
notes, progress notes, doctors' orders, 
medical, psychiatric and psychologic 
evaluations, social work notes and all 
other information.  All radiologic or 
imaging reports, including x-rays, 
ultrasounds, MRIs and CT scans, performed 
at any VA facility from 1995 to the 
present must be obtained.  These records 
should be associated with the claims 
file.  Either the complete original 
December 1998 hospital records or 
complete and legible copies should be 
obtained.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results and be 
given opportunity to secure the records.

3.  The RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided the veteran 
any treatment for his cervical spine, 
thoracic spine, lumbar spine, bladder and 
renal function, erectile dysfunction, 
hemorrhoids, tinnitus or general medical 
condition since January 1995, and secure 
all available relevant reports not 
already of record from those sources.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  Following completion of the above 
development, the RO should arrange for a 
review of the veteran's records by a VA 
health care provider who specializes in 
the treatment of spinal disorders.

Following the review of the complete 
record, including the VA hospital surgery 
records (December 1995, April 1996, and 
December 1998) and a copy of this remand, 
the reviewer should furnish opinions 
concerning the following:

(a)  What were the manifestations of 
cervical spine pathology present prior to 
April 15th, 1996?

(b)  What were the manifestations of 
thoracic spine pathology present prior to 
December 3rd, 1998?

(c)  What were the manifestations of 
lumbar spine pathology present prior to 
December 3rd, 1998?

(d)  When was the onset of T7-T8 disc 
pathology?

(e)  When was the onset of L4 vertebral 
body pathology?

(f)  Did the appellant develop any 
additional identifiable thoracic or 
lumbar spine disabilities due to any VA 
treatment in December 1998?

Specifically, the reviewer should address 
the question whether the course of 
treatment the appellant received was in 
any way careless, negligent, lacking in 
proper skill, or reflective of error in 
judgment or similar instance of fault on 
the part of the Department in furnishing 
the hospital care, medical or surgical 
treatment, or examination.  It should 
also be noted whether any disability was 
the result of an event not reasonably 
foreseeable.  

(The reviewer is advised that the 
question of negligence is at issue.  The 
reviewer should identify the information 
on which s/he based the opinions.  If a 
medically justified opinion is impossible 
to formulate, the reviewer should so 
indicate.)

5.  Following completion of the above 
development, the RO should arrange for a 
review of the veteran's records by a VA 
health care provider who specializes in 
the treatment of genitourinary disorders.

Following the review of the complete 
record, including the VA hospital surgery 
records of May 1996, and a copy of this 
remand, the reviewer should furnish 
opinions concerning the following:

(a)  What were the manifestations of 
genitourinary pathology present prior to 
May 17th, 1996?

(b)  When was the onset of genitourinary 
pathology, including erectile 
dysfunction?

(c)  Did the appellant develop any 
additional identifiable genitourinary 
disabilities, including erectile 
dysfunction, due to any VA treatment?

Specifically, the reviewer should address 
the question whether the course of 
treatment the appellant received was in 
any way careless, negligent, lacking in 
proper skill, or reflective of error in 
judgment or similar instance of fault on 
the part of the Department in furnishing 
the hospital care, medical or surgical 
treatment, or examination.  It should 
also be noted whether any disability was 
the result of an event not reasonably 
foreseeable.  

(The reviewer is advised that the 
question of negligence is at issue.  The 
reviewer should identify the information 
on which s/he based the opinions.  If a 
medically justified opinion is impossible 
to formulate, the reviewer should so 
indicate.)

6.  The veteran should be scheduled for 
examinations to determine any possible 
relationship between tinnitus or 
hemorrhoids and urethral stricture or 
neck disability.  The examiner(s) should 
be asked to state the medical 
probabilities that hemorrhoids or 
tinnitus was caused or made worse by 
urethral stricture or neck disability or 
treatment for either.  

7.  Upon receipt of the VA reviewer 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA reviewer(s) for 
corrections or additions.

8.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issues on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995) and Fenderson v. 
West, 12 Vet. App. 119 (1999).  The re-
adjudication should include consideration 
of whether any tinnitus or hemorrhoid 
pathology has been caused or made worse 
by his service-connected neck and 
urethral disabilities.  (If any 
additional development, such as the 
scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.)

9.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the denied claim(s) for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue(s) still on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

